Reing adjudged guilty of criminal contempt by a justice of the District Court, petitioner, Catherine A. Greene, filed this petition for a writ of habeas corpus, seeking relief from an order confining her in the Women’s Division, Adult Correctional Institution, for a period of 30 days. Upon filing of her petition, she was released on bail pending consideration of her appeal by this court.
We have heard oral argument, considered the briefs submitted by counsel, examined both the record and the judge’s certification. We find the record silent as to the circumstances surrounding the alleged offense, making proper consideration and review of the petition impossible. We hereby *890remand the petition for writ of habeas corpus and the papers to the Superior Court and direct said court to proceed to hold an evidentiary hearing. That court shall make findings as to the specific location of the alleged offense and as to all other facts and testimony attending the incident.
Everett A. Petronio, for petitioner. Dennis J. Roberts II, Attorney General. Frederick G. Cass, Special Assistant Attorney General, for respondent.
Upon termination of the evidentiary hearing in the Superior Court, the petition and papers therein shall be returned to this Court forthwith.